Mr. Justice Dever delivered the opinion of the court. 2. Biles and notes, § 420*—when exclusion of evidence that plaintiff had received payment for his indorsement is erroneous. Refusal of the court to allow defendant in an action on an indorsed note by the indorser to show that plaintiff had received money for his indorsement and that he should not- be permitted to recover more than he had paid, held not to be error. 3. Bills and notes, § 258*—when defense of maker of lack of consideration and use in violation of agreement is unavailable against indorser. A defense by the maker of a note sued on by an indorser thereon that the note was without consideration and was used by the party procuring its execution in violation of an agreement with defendant, held not to be available to defendant in such action where plaintiff indorsed the note after defendant had executed and indorsed it and there was no evidence tending to show plaintiff had knowledge of such agreement.